            Case 4:19-cv-05225-EFS                  ECF No. 15           filed 06/10/20    PageID.900 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action
                                                                                                                FILED IN THE

                                         UNITED STATES DISTRICT COURT                                       U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                                  for the_
                                                     Eastern District of Washington                    Jun 10, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                         SHARMA C.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:19-CV-5225-EFS
          ANDREW M. SAUL, the Commissioner                           )
                 of Social Security,                                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.
’
              The Commissioner’s Motion for Summary Judgment, ECF No. 12, is GRANTED.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                  Edward F. Shea                             on cross-motion for summary judgment.




Date: June 10, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Courtney Piazza
